423 F.2d 1216
UNITED STATES of America, Appellee,v.John Westley McGUIRE, Appellant.
No. 24754.
United States Court of Appeals, Ninth Circuit.
February 13, 1970.

George H. Lerg, II, San Diego, Cal., for appellant.
Harry D. Steward, U. S. Atty., San Diego, Cal., for appellee.
Before BARNES and HUFSTEDLER, Circuit Judges, and BYRNE, District Judge.*
PER CURIAM.


1
We have reviewed the record before us, and we find no merit in the points raised in this appeal. A motion for a new trial lies entirely within the discretion of the trial judge and we find no abuse of that discretion in this case.



Notes:


*
 The Honorable William M. Byrne, Senior District Judge for the Central District of California, sitting by designation